Application by the appellant for a writ of error coram nobis to vacate, on the ground *356of ineffective assistance of appellate counsel, a decision and order of this Court dated March 23, 1987 (People v Clark, 128 AD2d 798), affirming a judgment of the Supreme Court, Kings County, rendered June 2, 1982.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Miller, Thompson and Sullivan, JJ., concur.